If the use of the word "authorize" in Section 5 of Article 9 limits or denies the power of the Legislature to require or compel a county to assess and impose taxes for a purely county purpose, as I am inclined to think it does, it can hardly apply here. The State is also vitally interested in court houses. It is there that the laws of the State are administered by the Circuit Judge who is a member of the State's judiciary and whose compensation is paid by the State. It is of such importance to the State that there be a reasonable adequate court house in each county that it is not exclusively a "county purpose" and the Legislature may therefore prescribe mandatory duties upon the counties and county commissioners with reference to the construction and maintenance of court houses and the levy of taxes made necessary thereby. While I was at first inclined to the opposite view, I have reached the conclusion that the State's vital interest in court houses renders this act inoffensive to Section 5 of Art. 9 of the Constitution. Nor is it in conflict with Section 4 of Art. 8, which deals merely with county seats. See opinion in Jackson Lumber Co. et al, v. Walton County, decided at this term.